DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 C.F.R. 1.114
A request for continued examination under 37 C.F.R. 1.114, including the fee set forth in 37 C.F.R. 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination and the fee has been timely paid, the finality of the previous action has been withdrawn.
Claim Observations
Claims 9 and 10 have incorrect status identifiers.  Claims 9 and 10 must be listed as "previously presented" as they were first filed in the applicant's 28 June 2022 response.  Claim 4 recites the phrase "high temperature."  A review of the specification shows that this phrase is can include a temperature in the range of about 120° C to about 200° C.  See paragraph 26 ("The phrase “high temperature chemical solution” refers to a chemical solution having a temperature of at least about 120° C") and paragraph 29 ("The high temperature chemical solution can include, for example, hot phosphoric acid having a temperature of from about 120° C to about 200° C").  Therefore, the phrase "high temperature" is not indefinite under the second paragraph of 35 U.S.C. 112.
Claim Rejections - 35 U.S.C. § 112
The following are quotations of the first paragraph of 35 U.S.C. 112(a) and first paragraph of pre-AIA  35 U.S.C. 112, respectively:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  First, the applicant's disclosure shows a sampling device with a sampling tee.  The sampling tee has a has a diaphragm valve that appears to be a manually-operated valve.  Furthermore, at least paragraph 31 discloses ranges for desired predetermined sample volumes that might be desired; e.g., 15 mL to 50 mL.  However, the specification in no way teaches how the applicant's sampling device is configured to ensure that a sample having a predetermined volume is actually obtained.
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent 4,432,249
Levey et al.
United States Patent 5,005,432
Faulkner
United States Patent 7,713,478
Watatsu et al.

Claim Rejections - 35 U.S.C. § 102
The following are quotations of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faulkner.
The features/elements mentioned in claim 1 are shown with respect to applicant's figure 1A for ease of understanding.

    PNG
    media_image1.png
    542
    1009
    media_image1.png
    Greyscale

Faulkner discloses a sampling device as shown at least in figures 1 and 3.  Faulkner's figures 1 and 3 have been annotated to show the claimed features/elements corresponding to claim 1.  Faulkner's lateral hole (reference item 36) is shown in the annotated figure as dashed lines and is consistent with figure 12.

    PNG
    media_image2.png
    559
    1095
    media_image2.png
    Greyscale

With regard to the phrase "circulation channel" it is noted that this is a statement of intended use.  This statement of intended use does not structurally differentiate the claimed invention over the prior art.  Faulkner's circulation channel is inherently capable of circulating a solution between the inlet port and outlet port.  It is clear from Faulkner that there is circulation channel comprising an inlet port and an outlet port.  The circulation channel is configured to receive the solution for sampling.  The circulation channel is located between the inlet port and outlet port and disposed inside the body of the sampling device. The sample channel1 configured to receive the sampled solution from the sampling tee.  Faulkner has a solution controller; i.e., a valve that disposed between the sampling tee and the sample channel.  The solution controller (valve) is configured to control the amount of the sampled solution received by the sample channel by the fact that the solution controller can be opened or closed.  The sampling tee is integrated with a portion of the circulation channel.  The fact that Faulkner's and the applicant's sampling devices are the same claimed mean the solution in the circulation channel functions will inherently function as a "heat source" for the sampling device.  Finally, the sample tee is connected to the circulation channel directly without additional tubing for sampling.
With regard to claim 3 Faulkner discloses that the solution controller is a valve.  
With regard to claim 4 the type of solution or its properties are not afforded any patentable weight as (a) the claims are directed to a sampling device and (b) the type of solution or its properties amount to an intended use of the sampling device.  However, it is noted that Faulkner discloses that the solution can be one that has a high temperature.  See, for example, column 1 (lines 15-30). 
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Faulkner as applied to claim 3 and above, and further in view of Levey et al.
With regard to claim 9 Faulkner teach the use of a valve to obtain a sample.  The valve is disclosed as being a ball valve.  Faulkner does not mention using a diaphragm valve.  However, Levey et al. teach a sampling system using a sampling valve (reference item 5) that can be either a ball valve or a diaphragm valve.  See column 2 (lines 1-9).
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Faulkner with the teachings of Levey et al. in order to do use a diaphragm valve as the amounts to mere substitution of one known valve type with another and Levey et al. teach that these are known alternatives, and both will allow a sample to be obtained. 
Claim 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Watatsu et al. in view of Faulkner.
With regard to claim 6 Watatsu et al. teach that it is known to provide a recirculating etching solution for processing wafers ("This invention relates to equipment and a method for measuring a silicon concentration in a phosphoric acid solution under recirculation and use as an etching solution during operation of a semiconductor substrate processing system (hereinafter called "etching system").  The solution can be at a high temperature ("Moreover, the phosphoric acid solution under use as an etching solution in the etching system, said phosphoric acid solution being a measurement target, is high in concentration and also high in temperature").  In order to determine the silicon concentration Watatsu et al. teach that various measuring systems can be used such as "CP-AES (Inductively Coupled Plasma Atomic Emission Spectroscopy) based on JIS-K0116 and spectral analysis methods such as an atomic absorption analysis based on JIS-K0121."  Watatsu et al. further teach "[f]or the application of such an analytical method as described above, it is necessary to conduct pretreatment of a measurement sample before the measurement such as cooling it down to around room temperature and subsequently diluting the same."  Watatsu et al. teach that the solution is analyzed ("If the concentration of silicon is successively measured in a phosphoric acid solution under recirculation and use in an etching step of a silicon compound film with the phosphoric acid solution, control of the silicon concentration in a phosphoric acid solution, in real sense, becomes feasible").  
Watatsu et al. do not expressly mention the specifics of the known solution sampling as discussed in column 2 (lines 23-68).  However, Faulkner teaches that a known sampling device capable of sampling a solution; e.g., a process fluid as discussed above with respect to claim 1.
	It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Watatsu et al. with the teachings of Faulkner in order to provide a known sample device integrated into Watatsu et al.'s recirculation channel, either directly as a bypass, for the predicable benefit of obtaining consistent samples of the etching solution so that one can determined when to replace or otherwise treat the etching solution.
With regard to claim 7 Watatsu et al. teach that it is known to provide a cooling system to cool the etching solution prior to measuring concentration of silicon in the etching solution.  This will require a cooler that is disposed between the sampling device and the measuring device.
With regard to claim 8 Faulkner teaches that the sampling T-fitting has a solution control mechanism (reference item 14) that is located between the sampling T-fitting and the sample channel.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Watatsu et al. and Faulkner as applied to claim 8 and above, and further in view of Levey et al.
With regard to claim 10 Watatsu et al. and Faulkner teach the use of a valve to obtain a sample.  The valve is disclosed as being a ball valve.  Watatsu et al. and Faulkner do not mention using a diaphragm valve.  However, Levey et al. teach a sampling system using a sampling valve (reference item 5) that can be either a ball valve or a diaphragm valve.  See column 2 (lines 1-9).
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Watatsu et al. and Faulkner with the teachings of Levey et al. in order to do use a diaphragm valve as the amounts to mere substitution of one known valve type with another and Levey et al. teach that these are known alternatives, and both will allow a sample to be obtained. 
Response to Arguments
The applicant's arguments have been fully considered but they are not persuasive.
The applicant argues that Faulkner's sampling tee is non-detachable and non-movable.  This argument is not at all supported by the express teaching from Faulkner ("In operation, the Tee-body portion would be connected by being threaded onto conduits 16 and 18 from the process stream as shown in FIG. 13").  The remaining arguments presented on page 6 regarding the applicant's sampling tee being more flexible and movable is not supported by the originally file specification.  Furthermore, there is no structural difference between the claimed sampling tee and that shown in Faulkner.
The applicant argues that Faulkner does not teach a circulation channel (including a circulation channel disposed in the body of the sampling tee.  As discussed above the word "circulation" is not afforded any patentable weight.  Furthermore, claims 1, 3, 5 and 9 are directed to the tee structure.  As shown and discussed above Faulkner's sampling tee is the same as the claimed tee.
Faulkner in no way teaches away from the claimed sampling tee simply because there may be some venturi effect within the sampling tee to further aid in obtaining a sample. 	The applicant's statement that Faulkner uses a sample container is not convincing as Watatsu et al. teaches cooling the sample obtained from a recirculation line.  The remaining arguments are not convincing as these are directed to unclaimed features.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to schedule interviews.  If attempts to reach the examiner by telephone are unsuccessful then the examiner’s supervisor, Peter Macchiarolo, can be reached at (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center. Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center please visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are additional questions.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.

/DAVID A. ROGERS/Primary Examiner, Art Unit 2855 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Faulkner's lateral hole (reference item 36) is shown in the annotated figure as dashed lines and is consistent with figure 12.